In a very persuasive argument counsel for appellant insists that the evidence to the effect that the appellant had reasonable ground for fearing an unlawful attack upon his person, and that the danger was so imminent and threatening as not to admit the arrest of the party about to make the attack upon legal process was all one way, and for that reason no conviction could be sustained. If there had been no change in the statute, we would be reluctant to take issue with appellant's position. Article 476 of the Penal Code formerly exempted from the operation of the statute making it unlawful to carry a pistol persons in the situation of that claimed by the appellant to have been his. The amendment of that statute, however, by the Acts of the thirty-fifth Legislature, Fourth Called Session, Chap. 91, seems to have eliminated that section. See Vernon's Complete Stat., 1920, Sec. 476; also Vernon's Tex.Crim. Stat., Sup. 1922, p. 2157.
In view of the change in the law, we are constrained to overrule the motion for rehearing.
Overruled.